Citation Nr: 0927097	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for right arm radial nerve neuropathy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status-post right shoulder rotator cuff repair.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.

5.  Entitlement to an initial evaluation in excess of 10 
percent for gall bladder removal.

6.  Entitlement to an initial compensable evaluation for 
status-post left knee surgery.

7.  Entitlement to an initial compensable evaluation for 
status-post right knee surgery.

8.  Entitlement to separate disability rating for 
gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to 
December 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In April 2008, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of recent treatment 
records.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2008).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

During the hearing, the Veteran stated that he experiences 
depression as a result of his service-connected physical 
disabilities.  As this issue has not been developed for 
appellate review, it is referred to the AOJ for appropriate 
action.

(The decision below addresses the Veteran's claim for a 
higher initial rating for gall bladder removal.  The 
remaining claims for higher initial ratings are addressed in 
the remand that follows the Board's decision.)


FINDING OF FACT

Since the award of service connection, the Veteran's gall 
bladder removal has been manifested by severe symptoms, 
including chronic diarrhea.


CONCLUSION OF LAW

Since the award of service connection, the criteria for a 30 
percent rating for gall bladder removal have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7318 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim for an initial rating in excess of 
10 percent for gall bladder removal has been accomplished.  
Once a veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuance of 
rating decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Here, the Veteran has been awarded service 
connection for gall bladder removal and he has appealed the 
initial rating that was assigned.  Consequently, a remand for 
further VCAA notification is not necessary.  In any event, by 
way of a March 2008 notice letter, the Veteran and his 
representative were notified of the general criteria for 
assigning disability ratings.  The Veteran was told that 
evidence pertaining to the impact of the disability on his 
employment and daily life is considered.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with this 
issue.  The Veteran's service treatment records have been 
obtained and associated with the claims file.  The Veteran 
has submitted records from Hill Air Force Base (AFB) and 
Mountain Land Physical Therapy and Rehabilitation.  
Additionally, in August 2006, the Veteran was provided a VA 
examination in connection with his claim, the report of which 
is of record.  The examination provided adequate information 
and evidence by which to evaluate the Veteran's gall bladder 
disability in the context of the rating criteria.  
Furthermore, as noted in the introduction, the Veteran was 
afforded a hearing before the Board in April 2008, the 
transcript of which is also of record.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected gall bladder 
removal has been more disabling than initially rated.  He 
contends that the disability has produced severe symptoms 
rather than mild symptoms.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (The RO set 
an effective date of January 1, 2007 for the award of service 
connection for gall bladder removal.)

The Veteran's gall bladder was removed in 2004.  Since the 
award of service connection, he has been evaluated as 10 
percent disabling under Diagnostic Code 7318 for removal of 
gall bladder.  Under that diagnostic code, a 10 percent 
rating is assigned for mild symptoms associated with the 
removal and a 30 percent rating is assigned for severe 
symptoms.  The highest schedular rating under this diagnostic 
code is 30 percent.  38 C.F.R. § 4.114 (Diagnostic Code 7318) 
(2008).

A review of the evidence of records reveals that the August 
2006 VA examiner diagnosed the Veteran with status-post gall 
bladder removal with residual chronic diarrhea.  The Veteran 
reported that he had chronic diarrhea since the removal of 
his gall bladder and the examiner attributed the symptom to 
the gall bladder removal.  The examiner stated that there was 
no residual scar from the surgery and that the condition did 
not cause anemia or malnutrition.  Additionally, the examiner 
indicated that complaints of abdominal pain were not of 
pancreatic origin.

At the April 2008 hearing, the Veteran testified that he 
experiences diarrhea at least three times per day.  He stated 
that the diarrhea is painful, explosive, and embarrassing.  
The Veteran uses prescribed powder for treatment but it does 
not control the symptoms.  He stated that diapers or pads are 
necessary on occasion because he does not know when he will 
experience diarrhea.  The Veteran submitted a March 2008 
letter from a military physician, T.S., who described the 
Veteran's symptom of diarrhea as severe.

In view of the medical evidence and the Veteran's seemingly 
credible testimony, the symptoms produced by the gall bladder 
removal have more closely approximated severe symptoms rather 
than mild symptoms.  See 38 C.F.R. § 4.7.  The symptoms 
appear to be more than mild in nature given the painful, 
explosive, and embarrassing diarrhea that occurs multiple 
times daily.  Additionally, Dr. T.S. stated that the 
Veteran's diarrhea is severe.  Thus, the Board finds that the 
Veteran's gall bladder removal has been manifested by severe 
symptoms, including chronic diarrhea.  Because severe 
symptoms have been evidenced since the award of service 
connection, a 30 percent rating is warranted effective 
January 1, 2007.  See 38 C.F.R. § 4.114 (Diagnostic 
Code 7318).

An even higher initial rating is not warranted.  A 30 percent 
rating is the highest schedular rating allowable under 
Diagnostic Code 7318.  The diagnostic code is appropriate for 
evaluation of the Veteran's disability as his service-
connected disability is specifically identified by that code.  
A separate rating for a scar is not warranted as a residual 
surgical scar was not found on examination.  See 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7801-7805) (2008).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's gall bladder 
removal has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to an initial evaluation in excess of 10 
percent for gall bladder removal-30 percent, but no higher.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A 30 percent rating for removal of the gall bladder with 
chronic diarrhea is granted, effective January 1, 2007, 
subject to the laws and regulations governing the payment of 
monetary awards.




REMAND

The Board finds that further development is necessary in 
regards to the claims for a higher initial rating for right 
arm radial nerve neuropathy, status-post right shoulder 
rotator cuff repair, degenerative disc disease of the lumbar 
spine, degenerative arthritis of the cervical spine, status-
post left knee surgery, and status-post right knee surgery, 
as well as the appeal for a separate disability rating for 
GERD and hiatal hernia.

The regulations provide that certain coexisting diseases of 
the digestive system do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2008).  Consequently, 
ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  38 C.F.R. 
§ 4.114.

When the Veteran was awarded service connection for gall 
bladder removal, GERD and hiatal were included in the 
characterization of the disability.  He contends that a 
separate evaluation should be assigned for GERD and hiatal 
hernia.  Gall bladder removal is included in the group of 
disabilities that should not be combined with any other 
listed coexisting disease.  Additionally, Diagnostic 
Code 7346 for hiatal hernia is included in the list of 
diseases that that do not lend themselves to separate 
disability evaluations.

The August 2006 VA examiner indicated that there should be no 
separate diagnosis for GERD and hiatal hernia because the 
diseases are related to each other.  Thus, GERD and hiatal 
hernia appear to be the same disability or at least encompass 
identical symptoms and would be evaluated under Diagnostic 
Code 7346.  Notably, that diagnostic code allows for as much 
as a 60 percent schedular rating.  Although separate ratings 
for gall bladder removal and GERD and hiatal hernia are not 
assignable, 38 C.F.R. § 4.114, a rating in excess of the 30 
percent rating that has been granted by the Board for gall 
bladder removal may be in order for GERD and hiatal hernia if 
shown by the evidence.  In sum, it is necessary to consider 
GERD and hiatal hernia separately (without combining separate 
ratings) in order to determine the predominant disability 
picture.

When the Veteran was examined in August 2006, the examiner 
provided the diagnosis of GERD and hiatal hernia as noted.  
However, the diagnosis was based on older gastrointestinal 
tests from the Veteran's military service.  Moreover, an 
accurate description of the Veteran's associated symptoms in 
the context of the rating criteria was not provided.  
Therefore, the Veteran should be scheduled for a VA 
examination so that his GERD and hiatal hernia may be 
properly evaluated.

With respect to the remaining service-connected 
musculoskeletal and peripheral nerve disabilities, further 
examination is warranted.  The Veteran testified that the 
disabilities have worsened and evidence has been received 
indicating that they may have worsened.  Given these 
circumstances and the fact that the most recent VA 
examination was conducted prior the Veteran's separation from 
military service, the Board finds that the Veteran should be 
afforded an appropriate VA compensation examination for each 
of the service-connected disabilities remaining on appeal to 
assess the current degree of disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

The Veteran's right arm radial nerve neuropathy has been 
evaluated as 20 percent disabling under Diagnostic Code 8514 
for incomplete or complete paralysis of the radial nerve.  
See 38 C.F.R. § 4.124a (2008).  The 20 percent rating 
reflects mild symptoms for the dominant hand.  The Veteran 
contends that at least moderate symptoms have been evidenced 
by pain, numbness, and tingling in the arm.  The August 2006 
VA examiner described these symptoms but he did not provide 
an opinion as to the level of severity in terms of mild, 
moderate, severe, or complete paralysis.  The Veteran also 
testified that he is now unable to grip with his right hand.  
Therefore, the Veteran should be scheduled for a VA 
examination so that the degree of disability may be 
ascertained.

Status-post right shoulder rotator cuff repair has been 
evaluated as 10 percent disabling under Diagnostic Code 5024-
5201 for limitation of motion of the arm.  See 38 C.F.R. 
§ 4.71a (2008).  The rating was assigned as analogous to 
arthritis because it was determined that a compensable level 
of limitation of motion under Diagnostic Code 5201 was not 
shown.  The Veteran contends that his right shoulder 
disability limits the motion of this arm to a greater degree 
than what was documented at the August 2006 VA examination.  
He testified that he is unable to raise his right arm above 
shoulder level and that he is further limited by painful 
motion and weakness in the shoulder.  A March 2008 physical 
therapy record reflects greater limitation of motion of the 
right shoulder than the August 2006 VA examination.  Another 
examination should be scheduled to assess the current degree 
of disability of the Veteran's service-connected right 
shoulder disability.  The scar from the rotator cuff repair 
surgery should also be examined.

Both of the Veteran's service-connected spine disabilities 
(degenerative disc disease of the lumbar spine and 
degenerative arthritis of the cervical spine) have each been 
evaluated as 10 percent disabling.  The ratings were assigned 
as a result of limitation of motion of the two spine segments 
under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  The 
Veteran contends that the motion of both his cervical spine 
and lumbar spine is limited to a greater degree than 
reflected in the August 2006 VA examination report.  He also 
believes that his painful motion was not adequately 
addressed.  Although the March 2008 physical therapy record 
noted limitation of motion of the lumbar and cervical spine 
in terms of percentages instead of degrees, it appears that 
greater limitation of motion is reflected compared to the 
August 2006 VA examination.  Therefore, the Veteran should be 
afforded another VA examination of his spine in order to 
address the current degree of disability of the two service-
connected disabilities.

An examination of both spine segments is also important in 
order to determine if the Veteran has experienced any 
incapacitating episodes as a result of his degenerative disc 
disease of the lumbar spine.  Whether the disability requires 
bed rest prescribed by a physician and treatment by a 
physician is part of the rating criteria for intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  
The Veteran testified that he has experienced these types of 
episodes.

An assessment of any associated neurological abnormalities 
should also be made as part of the spine examination.  Any 
such abnormality is to be evaluated separately.  The Veteran 
testified that he experiences pain radiating down his left 
leg, as well as numbness and tingling.  Nerve involvement 
with the lumbar spine was referenced in the March 2008 
physical therapy record.  The right lower extremity was also 
mentioned.  Thus, an examination of these potentially related 
neurological symptoms must be conducted.  Furthermore, there 
is evidence that the Veteran may have nerve involvement in 
the cervical spine.  Because the Veteran has been awarded 
service connection only for arthritis in the cervical spine, 
an examiner should address whether he has disc involvement in 
the cervical spine as part of, or related to, his service-
connected disability.  The Veteran claimed service connection 
for chronic neck pain when he submitted his application for 
benefits, but x-rays taken at the August 2006 VA examination 
reflected normal intervertebral disc spaces.  Evidence since 
that time shows there may be herniated disc problems.  
Clarification is needed.

Status-post left knee surgery and status-post right knee 
surgery have been evaluated as noncompensably (zero percent) 
disabling on account of no functional impairment.  Limitation 
of motion of the leg is evaluated under Diagnostic Codes 5260 
and 5251 for limitation of flexion and extension.  See 
38 C.F.R. § 4.71a.  The Veteran contends that his knee 
disabilities limit the motion of his legs to a greater degree 
than what was documented at the August 2006 VA examination, 
including painful motion.  The March 2008 physical therapy 
record reflects greater limitation of motion than the August 
2006 VA examination.  Another examination should be scheduled 
to assess the current degree of disability of the Veteran's 
service-connected left and right knee disabilities.

An examination of the knees is also necessary to determine if 
the Veteran has arthritis in the knees as a result of the 
surgeries.  At his hearing, he testified that he has 
arthritis but x-rays taken at the August 2006 VA examination 
were normal.  Additional testing should be conducted.  
Furthermore, the Veteran stated that he experiences 
instability as a result of the disabilities, particularly in 
his left knee.  Knee disabilities may be evaluated on the 
basis of recurrent lateral instability.  This aspect of the 
Veteran's knee disabilities must be addressed.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5257).

When the Veteran's musculoskeletal disabilities are examined, 
each designated examiner must address whether the Veteran 
experiences any functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use).  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  A higher rating may be 
warranted when this type of functional loss is evident.

The Veteran received treatment at Hill AFB during his 
military service.  It appears that he continues to receive 
treatment from that facility.  All post-service treatment 
records should be obtained from Hill AFB in accordance with 
38 C.F.R. § 3.159(c)(2).  

A March 2008 physical treatment record from Mountain Land 
Physical Therapy and Rehabilitation was submitted.  A record 
request should be made to that facility in order to obtain 
any other potentially relevant evidence.  See 38 C.F.R. 
§ 3.159(c)(1).

Lastly, at the Veteran's hearing, his representative 
indicated that the Veteran is unemployed as a result of his 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when evidence of 
unemployability is presented in cases such as this, the issue 
of whether a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.  Therefore, this aspect of the Veteran's 
initial claim for compensation benefits should be addressed 
on remand.  That is, the AOJ should address whether a TDIU is 
warranted when it re-adjudicates the remaining initial rating 
issues.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain the Veteran's post-service 
treatment records (since January 2007) 
from Hill AFB and associate the records 
with the claims folder.

2.  Request treatment records from 
Mountain Land Physical Therapy and 
Rehabilitation.  Obtain a release from 
the Veteran as necessary.

3.  Schedule the Veteran for examinations 
to assess the degree of disability of his 
service-connected right arm radial nerve 
neuropathy, status-post right shoulder 
rotator cuff repair, degenerative disc 
disease of the lumbar spine, degenerative 
arthritis of the cervical spine, status-
post left knee surgery, status-post right 
knee surgery, and GERD and hiatal hernia.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2008).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, each designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  A complete 
rationale for all opinions should be 
provided.  

a. GERD and hiatal hernia:  The 
examiner should delineate all 
symptoms (along with their severity 
and frequency) attributable to the 
Veteran's GERD and hiatal hernia 
such as:  pain, vomiting, material 
weight loss, hematemesis, melena, 
anemia, recurrent epigastric 
distress, dysphagia, pyrosis, or 
substernal, arm, or shoulder pain.  
The examiner should also express an 
opinion as to whether the disability 
is productive of considerable or 
severe impairment of health.  If 
diagnostic testing and/or specialist 
consultations are deemed to be 
necessary by the examiner, these 
should be performed.

b. Right arm radial nerve 
neuropathy: Determine the Veteran's 
dominant hand and confirm that the 
radial nerve is the nerve affected 
by the Veteran's neuropathy of the 
right arm.  State whether the nerve 
involvement is wholly sensory.  
Indicate whether the impairment is 
best characterized as mild, moderate 
or severe, or whether there is 
complete paralysis.

c. Status-post right shoulder 
rotator cuff repair, status-post 
left knee surgery, and status-post 
right knee surgery: All appropriate 
tests and studies (to include x-rays 
and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical 
findings should be reported in 
detail for the right shoulder, left 
knee, and right knee joints.  If 
there is any arthritis of the three 
joints, it should be noted.  The 
examiner should report range of 
motion of the right shoulder, left 
knee, and right knee in all 
directions (in degrees).  Clinical 
findings should also include 
whether, during the examination, 
there is objective evidence of pain 
on motion (if pain on motion is 
present, the examiner must indicate 
at which point pain begins), 
weakness, excess fatigability, 
and/or incoordination associated 
with the three joints; and whether, 
and to what extent, the Veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limited 
motion.  With particular respect to 
the knees, the examiner should 
identify and describe the severity 
of any recurrent subluxation or 
lateral instability that is 
attributable to the service-
connected knee disabilities.  Any 
service-connected surgical scars 
should also be examined.

d. Degenerative disc disease of the 
lumbar spine and degenerative 
arthritis of the cervical spine: All 
appropriate tests and studies (to 
include x-rays and range of motion 
studies, reported in degrees) should 
be accomplished, and all clinical 
findings should be reported in 
detail for the thoracolumbar spine 
and the cervical spine.  The 
examiner should comment on whether 
any other identified cervical spine 
disability (such as disc 
involvement) is part and parcel or 
related to the Veteran's service-
connected degenerative arthritis.  
The examiner should report range of 
motion of the thoracolumbar spine 
and the cervical spine in all 
directions (in degrees).  Clinical 
findings should also include 
whether, during the examination, 
there is objective evidence of pain 
on motion (if pain on motion is 
present, the examiner must indicate 
at which point pain begins), 
weakness, excess fatigability, 
and/or incoordination associated 
with the two spine segments; and 
whether, and to what extent, the 
Veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limited 
motion.  All orthopedic and 
neurological findings related to the 
two service-connected spine 
disabilities should be identified 
and the extent and severity of those 
symptoms should be fully described.  
The examiner should state whether 
there is related muscle spasm on 
extreme forward bending or muscle 
spasm or guarding severe enough to 
result in an abnormal gait or 
abnormal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.  The examiner should 
identify any associated neurological 
symptoms, including those affecting 
the bowel or bladder, or due to any 
related intervertebral disc syndrome 
and describe the nerve(s) affected, 
or seemingly affected, by nerve root 
compression.  Each nerve affected or 
seemingly affected should be 
identified and the examiner should 
indicate whether the resulting 
impairment is best characterized as 
mild, moderate, moderately severe or 
severe, or whether there is complete 
paralysis.  Additionally, the total 
duration of any incapacitating 
episodes due to disc disease in the 
past 12 months should be noted.  (An 
incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.)

e. Unemployability: An appropriately 
designated physician should review 
the claims file and take a detailed 
history regarding the Veteran's 
employment and education and 
vocational attainment.  The examiner 
is requested to provide a definite 
opinion as to whether the Veteran's 
service-connected disabilities 
combine to render him unable to 
secure or follow substantially 
gainful employment consistent with 
the Veteran's education and 
occupational experience.  (Service 
connection is in effect for right 
arm radial nerve neuropathy, status-
post right shoulder rotator cuff 
repair, degenerative disc disease of 
the lumbar spine, degenerative 
arthritis of the cervical spine, 
status-post left knee surgery, 
status-post right knee surgery, GERD 
and hiatal hernia, as well as sleep 
apnea, tinnitus, gall bladder 
removal, bilateral hearing loss, and 
temporomandibular joint 
dysfunction.)  If the examiner finds 
that the Veteran's service-connected 
disabilities make him unable to 
secure or follow substantially 
gainful employment only in 
combination with non-service-
connected disabilities, the examiner 
should say so.

4.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  Additionally, address whether a 
TDIU is warranted.  If any benefit sought 
is not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


